NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted August 12, 2009*
                                  Decided September 11, 2009

                                             Before

                              FRANK H. EASTERBROOK, Chief Judge

                              MICHAEL S. KANNE, Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge

No. 09‐1764

In the Matter of:                                     Appeal from the United States District 
                                                      Court for the Eastern District of Wisconsin.
BENEDICT J. REISCHEL,
     Debtor‐Appellant.                                No. 08‐C‐0163

                                                      C. N. Clevert, Jr.,
                                                      Judge.

                                           O R D E R

        Benedict Reischel’s bankruptcy litigation has been lengthy, protracted, and in some
respects confusing.  See Reischel v. Mfrs. & Traders Trust Co., 222 F. App’x 521 (7th Cir. 2007);
In re Reischel, 115 F. App’x 868 (7th Cir. 2004).  This appeal arises out of a motion Reischel
filed in October 2007 for the bankruptcy court to “correct the record” and reverse the
dismissal of his first of two bankruptcy petitions he had earlier filed.  The bankruptcy court
denied relief, finding the motion time‐barred and moot, given that five years had elapsed


       *
          The trustee in bankruptcy, David W. Asbach, notified this court that he would not
be filing a brief or otherwise participating in this appeal.  After examining the appellant’s
brief and the record, we have concluded that oral argument is unnecessary.  Thus, the
appeal is submitted on the appellant’s brief and the record.  See FED. R. APP. P. 34(a)(2).
No. 09‐1764                                                                                Page 2

since the 2002 dismissal of his first petition.  The district court affirmed the decision of the
bankruptcy court and dismissed Reischel’s case.  Reischel appeals.

        Although we construe pro se filings liberally, “any appellate brief, even one from a
pro se litigant . . . must contain an argument consisting of more than a generalized assertion
of error, with citations to supporting authority.”  Anderson v. Hardman, 241 F.3d 544, 545 (7th
Cir. 2001); see also FED. R. APP. P.  28(a)(9)(A); Haxhiu v. Mukasey, 519 F.3d 685, 691 (7th Cir.
2008).  Reischel’s appellate brief contains only generalized assertions of error by the
bankruptcy court concerning his first bankruptcy petition.  He cites no supporting authority
and does not point to any legal or factual error in the district court’s decision.  The appeal is
therefore DISMISSED.